Electronically Filed
                                                     Supreme Court
                                                     SCWC-28917
                                                     21-MAR-2013
                                                     12:08 PM

                           SCWC-28917

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       CIVIL NO. 03-1-1922
NST HOLDINGS CORP., dba BUDGET HAWAIIAN HOLIDAYS, GENE MIYAKE and
 DANNY CHING, Respondents/Plaintiffs-Appellants/Cross-Appellees,

                               vs.

  ALTRES, INC., Petitioner/Defendant-Appellee/Cross-Appellant,

                               and

                   NAUTILUS INSURANCE COMPANY,
          Respondent/Defendant-Appellee/Cross-Appellee,

                               and

               GARY DIFALCO, Respondent/Defendant;

                               AND

                       CIVIL NO. 04-1-0776
NST HOLDINGS CORP., dba BUDGET HAWAIIAN HOLIDAYS, DANNY CHING and
 GENE MIYAKE, Respondents/Plaintiffs-Appellants/Cross-Appellees,

                               vs.

  ALTRES, INC., Petitioner/Defendant-Appellee/Cross-Appellant,

                               and

                    ISLAND INSURANCE COMPANY,
          Respondent/Defendant-Appellee/Cross-Appellee,

                               and

               GARY DIFALCO, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (ICA NO. 28917)
            ORDER APPROVING STIPULATION FOR DISMISSAL
      (By: Recktenwald, C.J., Nakayama, and Acoba, JJ., and
        Circuit Judges Crandall and Del Rosario, in place
              of McKenna and Pollack, JJ., recused)

           Upon consideration of the parties’ March 18, 2013

stipulation for dismissal with prejudice of all claims and

parties,

           IT IS HEREBY ORDERED that the stipulation for dismissal

is approved and the case is dismissed with prejudice, with each

party to bear their own attorney’s fees and costs.

           DATED: Honolulu, Hawai#i, March 21, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Virginia L. Crandall

                               /s/ Dexter D. Del Rosario




                                 2